Citation Nr: 0017474	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  93-27 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran served on active duty for training from May 1981 
to September 1981 and on active duty from September 1981 to 
June 1992.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Board remanded the case to the RO in October 1995, 
October 1997 and September 1998.  


FINDING OF FACT

Dermatitis is first noted during service and the probative 
medical evidence demonstrates a nexus between a current 
diagnosis of dermatitis and active service.  


CONCLUSION OF LAW

Dermatitis was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  


The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  

If the chronicity provision is not applicable, a claim may 
still be well grounded if (1) the condition is observed 
during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997).  A lay person is competent to 
testify only as to observable symptoms.  See Savage; Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995).  A layperson is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Id.  

Recently, the Court reaffirmed that for a service-connection 
claim to be well grounded a claimant must submit evidence of 
each of the following: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the asserted in-service injury or disease and the 
current disability.  McManaway v. West, 13 Vet. App. 60, 65 
(1999) (citing Caluza v. Brown, 7 Vet. App. at 506, aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table)); (also citing 
Epps v. Gober, 126 F.3d at 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra), cert. denied sub nom.  Epps v. West, 118 S. 
Ct. 2348 (1998) (mem.)).  

The Court also reiterated that, alternatively, either or both 
of the second and third Caluza elements can be satisfied, 
under 38 C.F.R. § 3.303(b) (1999), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. at 65 (citing Savage v. 
Gober, 10 Vet. App. 488, 495-97).  

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has met this burden, the Board finds that his claim 
of entitlement to service connection for dermatitis is well 
grounded.  

Under the Court's analysis in Caluza, the veteran has 
presented competent evidence of a current disability.  VA 
examination in January 1999 establishes a current medical 
diagnosis of dermatitis.  The physician described this as a 
dermatitic-like eruption that is primarily noted on the right 
foot, elbows and knees.  That physician also noted that his 
differential would include nummular dermatitis.  In addition, 
another VA physician diagnosed mild probable contact 
dermatitis of the hands during the February 1998 VA 
examination.  

Under the Court's analysis in Caluza, the service medical 
records show that a skin condition was first observed during 
active service.  As early as June 1982 the service medical 
records show the veteran was diagnosed with multiple 
follicular type lesions of the thighs.  The service medical 
records show a recurrence of this condition several months 
later and in April 1983 the veteran had a fungal rash of 
the left ring finger.  After being referred to the 
dermatology clinic, a physician diagnosed the veteran's skin 
condition as hand dermatitis in December 1983.  Subsequently 
in April 1991 the diagnosis was allergic dermatitis.  

Finally, there is medical evidence that provides a nexus 
between the in-service medical findings and the current 
diagnosis of dermatitis.  During the January 1999 VA 
examination, the physician stated that there was 
documentation of a service connection for dermatitis.  This 
physician specifically noted that he reviewed the veteran's 
service medical records in conjunction with the examination.  
Without reference to the credibility or probative value to be 
ascribed to this evidence, this opinion renders the claim for 
service connection plausible, i.e., well grounded.  Although 
the Board notes that the VA physician who performed the 
February 1998 examination stated that the veteran's 
dermatitis was secondary to his occupation, the Board does 
not consider negative evidence in determining whether a claim 
is well grounded.  Consequently, the Board finds that the 
veteran's claim is "well-grounded" within the meaning of 38 
U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

In this case the Board also finds that all relevant facts 
have been fully developed and that VA has met its duty to 
assist.  The RO has obtained the veteran's service medical 
records.  The veteran has also undergone several VA 
examinations and the examining physicians have rendered 
medical opinions on the issue of service connection.  The 
veteran has also testified at personal hearings and the 
transcripts have been obtained.  

The Board finds that the probative evidence supports the 
claim for service connection for dermatitis.  A diagnosis of 
dermatitis is first shown during active service and during 
that time the veteran reported that he had not previously 
experienced a skin rash.  During his personal hearings, the 
veteran testified that since his separation from active 
service he has experienced recurrence of the same skin rash.  
Transcript, pp. 15-17 (Apr. 1996); Transcript, p. 12 (Nov. 
1993).  

Finally, although the remarks of the VA physician who 
performed the January 1999 examination are somewhat 
equivocal, the Board construes them as indicating that the 
veteran's dermatitis is service-related.  This physician 
certified review of all the evidence in rendering his 
opinion.  In fact, this physician specifically noted the fact 
that dermatitis was documented during active service.  This 
medical opinion is more probative of the issue of service 
connection for several reasons.  The VA physician who 
performed the February 1998 examination did not certify 
review of the claims folder.  Although this physician opined 
that the veteran's dermatitis was not likely the result of 
the veteran's 1989 in-service accident, this does not 
necessarily answer the question whether dermatitis began 
during service.  Moreover, while he states that the veteran's 
contact dermatitis is occupation-related, this physician does 
not provide any explanation for this conclusion and does not 
account for the medical findings showing dermatitis during 
service or otherwise explain why the current diagnosis of 
dermatitis is different from the in-service findings.  The 
Board finds the January 1999 opinion more probative of the 
issue.  

For these reasons, the Board finds that dermatitis is first 
noted during service and the probative medical evidence 
demonstrates a nexus between a current diagnosis of 
dermatitis and active service.  The Board concludes that a 
preponderance of the evidence shows that dermatitis was 
incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).


ORDER

Service connection for dermatitis is granted.  


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 



